Citation Nr: 1629577	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  04-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Appellant's annual countable income is excessive for the receipt of Department of Veterans Affairs death pension benefits.
 
(Claims of entitlement to service connection for gastric antrum/peptic ulcer disease, service connection for the cause of the Veteran's death, and Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2014) are addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son, and Appellant's Daughter


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1969.  He died in November 2008.  The Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision rendered in February 2011 by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  The Appellant began receiving Social Security Administration (SSA) widow's benefits in September 2010.  Death pension benefits were terminated effective October 1, 2010. 
 
2.  The Appellant's annualized countable income exceeds the applicable maximum annual pension rate for a surviving spouse without dependents. 



CONCLUSION OF LAW

The Appellant's death pension benefits were properly terminated effective October 1, 2010.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The current appeal arises from the termination of VA improved death pension benefits.  A longitudinal review of the record reveals that the Appellant was originally granted entitlement to VA improved death pension benefits effective December 1, 2008.  In August 2010, she informed VA of her recent approval of benefits from the Social Security Administration (SSA).  In a February 2011 letter, the RO discontinued the Appellant's VA death pension benefits, as the evidence of record showed her countable income, effective October 1, 2010, exceeded the maximum annual pension rate (MAPR).  In her March 2011 notice of disagreement, the Appellant essentially asserted that her countable income was not properly computed.

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the MAPR.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.243.274 (2015).

To determine the amount of an eligible surviving spouse monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the MAPR.  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2015).  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  The MAPR for a death pension recipient who is a surviving spouse with no dependents was $ 7,933, effective December 1, 2010; $8,219, effective December 1, 2011; $ 8,359, effective December 1, 2012; $8,485, effective December 1, 2013; $8,630, effective December 1, 2014; and $8,630, effective December 1, 2015.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

For the purpose of determining initial entitlement, the monthly rate of pension is computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g. weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272 and therefore is included as countable income.  The expenses from the Veteran's last illness will be excluded from a surviving spouse's countable income for pension purposes.  38 C.F.R. § 3.262(m).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made.  38 C.F.R. § 3.262(p).  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272.

The Appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.
However, SSA inquiries of record reveal that the Appellant was in receipt of monthly benefits as follows: $820.00 in 2010; $850.00 in 2011; $864.00 in 2012; $877.00 in 2013; $892.00 in 2014; and $891.90 as of August 2015.  

In an April 2011 VA Form 5655, Financial Status Report, the Appellant verified that she was in receipt of SSA benefits in the amount of $820.00, per month.  This was her only source of monthly income.  She listed average monthly expenses of $1,623.00, which included rent or mortgage payment, food, utilities and heat, car insurance, telephone, cable, storage, and gas for her car.  This exceeded her claimed monthly income.  She also listed total assets of $1,575.00 (cash in bank and cars).

Per the November 2014 Board remand, the RO requested the Appellant complete updated Medical Expense and Improved Pension Eligibility Verification Reports for the time period from 2011 to 2014.  The RO requested this information in June 2015.  The Appellant did not respond.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

At the time the Appellant's death pension benefits were terminated in October 2010, the maximum annual pension rate for a surviving spouse with no dependents was $ 7,933.00.  Her annual income based on SSA benefits in the amount of $820.00 per month totaled $9,840.00, and exceeded the maximum annual pension rate.  The Appellant's income from SSA continues to exceed the applicable maximum annual pension rate.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

The Board acknowledges the Appellant's statements that she thought she was eligible for these benefits as her income for September 2010 through December 2010 was only $2,460.00.  However, the amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  For example, in the Appellant's case, it meant that her income for the period October 1, 2010, to October 1, 2011, would amount to 12 times the monthly $820.00, she received or $9,840.00, annually.

Death pension benefits are income based and on review of the available evidence of record, the Appellant's benefits were properly terminated due to excessive income effective October 1, 2010.   The Appellant is advised that she is free to refile for death pension benefits should her income decrease and/or deductible expenses increase.  


ORDER

The termination of death pension benefits based on excessive countable income effective October 1, 2010, was proper.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


